Case: 12-1595    Document: 20   Page: 1   Filed: 09/24/2012




          NOTE: This order is nonprecedential.

   Wniteb $>tates ~ourt of ~peaIs
       for tbe jfeberaI (!Circuit

                 CLEARVALUE, INC.,
                     Plaintiff,

                         AND
                RICHARD ALAN HAASE,
                   Plaintiff-Appellant,

                           v.
  PEARL RIVER POLYMERS, INC., POLYCHEMIE,
    INC., SNF, INC., POLYDYNE, INC., AND SNF
               HOLDING COMPANY,
                Defendants-Appellees.


                       2012-1595


   Appeal from the United States District Court for the
Eastern District of Texas in case no. 06-CV-0197, Chief
Judge Leonard Davis.


                     ON MOTION


                      ORDER
Case: 12-1595       Document: 20    Page: 2      Filed: 09/24/2012




CLEARVALUE, INC. V. PEARL RIVER POLYMERS, INC.                           2

    Richard Alan Haase moves for a 60-day extension of
time, until December 14, 2012, to file his brief. Haase
states that the appellees oppose.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                     FOR THE COURT


      SEP 24 2012                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk

cc: Richard Alan Haase
    Howard L. Close, Esq.                                FILED
                                              U.S. COURT OF APPEALS FOR
s27                                              THE F"7nr:~,", 1 r.'RClIIT

                                                   SEP 24 ~Ul~
                                                        JAN HORBALY
                                                          CLERK